DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-4, 7, 9, 11, 12, 16-18, 25 and 26 are pending in the application.  Claims 5, 6, 8, 10, 13-15 and 19-24 are cancelled.
Priority
	This application claims priority benefit of U.S. Provisional Application Serial No. 
62/816,434, filed March 11, 2019 and of U.S. Provisional Application Serial No. 62/931,590 filed November 6, 2019
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Serial No. 10,968,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and pharmaceutical compositions comprising these compounds are novel and unobvious over the prior art.  The closest prior art is found in US 5,674,881, which teaches quaternary ammonium salts and pharmaceutical compositions thereof, said to be neurokinin antagonists, including the following compound:



    PNG
    media_image1.png
    254
    490
    media_image1.png
    Greyscale
(col. 26 compound 121), which is a piperidinium-containing compound with some similarity to the claimed compounds.  However, this compound and the other compounds in the cited reference fail to meet the structural limitations as recited in claim 1.  There is no teaching suggestion or motivation for the currently-claimed compounds in this prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 7, 9, 11, 12, 16-18, 25 and 26, reordered and renumbered 1-13 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JOHN M MAURO/Primary Examiner, Art Unit 1625